Title: To George Washington from Major General William Heath, 11 July 1779
From: Heath, William
To: Washington, George


        
          Dear General.
          Mandeville’s [Dutchess County, N.Y.]July 11. 1779
        
        I have been honor’d with your two favors of yesterday. The Brigades will march this morning. I have directed the light Infantry to remain, agreable to your orders. I hope it will be your Excellencys pleasure to order these Troops Soon to join the Division, not only on Account of their being the flower of the Troops, but also for their present numbers; being a greater proportion than is intended by the Inspector General, and the time this morning will not admit of a reduction of them. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant
        
          W. Heath
        
        
          P.S. From the present appearance of the weather I fear the advance of the Troops will be retarded.
        
      